Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
 
Response to Amendment
Amendment to the claims, filed on 01/11/2021, are accepted and do not introduce new matter. 
Previous 112(a) rejections have been overcome; rejections are hereby withdrawn.
Claims 1-12, 14-17 and 19-21 are pending; claims 13 and 18 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 and 11 disclose the limitation of “highly aerated foamy water" which is a relative term.  The term "highly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is unclear what differentiates highly aerated foamy water from aerated foamy water, which renders the claim indefinite.
All other claims are indefinite for depending on claims 1 or 11.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Knapp (U.S. 6,270,022) in view of Corsette (U.S. 4,738,398).
Regarding claim 1, Knapp teaches a water jet for a showerhead (seen in Fig 1) for producing highly aerated foamy water (based on Applicant’s own disclosure highly aerated foam is produced by introducing air into the stream of water prior to being emitted from the water jet, which causes entrained air bubbles to aerate the water, as disclosed in Pars 0009 and 0074; Since Knapp works in the same way, by trapping air into the stream of water prior to being emitted, as discussed in the abstract, Knapp is deemed capable of producing highly aerated foamy water), the water jet including: a water passage (12); an air passage (19); an outlet for the highly aerated foamy water (downstream end of 17); a first conduit (defined by all conduits 14) linking the water passage to the air passage (14 links water coming from water passage 12 to the air passage 19, as seen in Fig 1); a second conduit (defined by all conduits 17) linking the air passage to the outlet (as seen in Fig 1), wherein the first conduit tapers outwardly from a central vertical axis along a portion of its length in a downstream direction (as seen in Fig 1, the first conduit 14 tapers outwardly in a downstream direction). However, Knapp does not teach the device wherein the second conduit tapers inwardly toward a central vertical axis along a portion of its length in a downstream direction.  
Corsette teaches a sprayer (Fig 6) that combines liquid with air wherein a second conduit (27) linking an air passage (26) to an outlet (as seen in Fig 6), wherein the second 
Knapp and Corsette are analogous art because both of them teach devices in which air is introduced in the middle of a stream of fluid in order to aerate such fluid (as seen in Fig 1 of Knapp and Fig 6 of Corsette).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knapp to incorporate the teachings of Corsette to provide the shower head with a second conduit that tapers inwardly toward a central vertical axis along a portion of its length in a downstream direction because this configuration results in finer and more consistent particle break-up which aids in mixing air with liquid, as disclosed in col 4, lines 20-37 of Corsette.  
Regarding claim 2, Knapp and Corsette teach the water jet as claimed in claim 1, wherein the water passage includes a top side (shown below) and a bottom side (shown below), wherein the first conduit opens from the bottom side (as seen below).  
Regarding claim 3, Knapp and Corsette teach the water jet as claimed in claim 1, wherein the air passage includes a top side and a bottom side (shown below), wherein the first conduit opens into the top side and the second conduit opens from the bottom side (as seen below).  
Regarding claim 4, Knapp and Corsette teach the water jet as claimed in claim 1, wherein the central vertical axis of the first conduit and the central vertical axis of the second conduit are substantially in line with each other (as shown below).  
claim 5, Knapp and Corsette teach the water jet as claimed in claim 1, wherein the first conduit includes a first untapered section and a second outwardly tapered section (as seen in Fig 5, the first conduit 14, includes a first untapered section and a second outwardly tapered section, as claimed).  
Regarding claim 6, Knapp and Corsette teach the water jet as claimed in claim 5. However, they do not explicitly teach wherein the second outwardly tapered section is angled outwards at 10° from the central vertical axis.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to angle the tapered section at 10°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. It was held in In re Allen that it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II A). In this case, Knapp and Corsette disclose everything else in the claim, as such, it would be obvious to one of ordinary skill in the art to find an optimal angle for the water jet depending on its intended purpose. Furthermore, Applicant disclosed in paragraph 0048 that a 10° angle is not meant to be limiting and the degree of tapering could be less or more depending on the requirements of the user.
Regarding claim 7, Knapp and Corsette teach the water jet as claimed in claim 1, wherein the second conduit includes a plurality of inwardly tapered sections (as seen on Fig 1 of Knapp, there is multiple conduits 14 having tapered sections), wherein each section is separated from an adjacent section via a shoulder (shown below).  
claim 8, Knapp and Corsette teach the water jet as claimed in claim 7, wherein the second conduit includes two tapered sections (Knapp in combination with Corsette teach a plurality of second conduits, one that corresponds to each first conduit 14 of Knapp, therefore they teach the second conduit having at least two tapered sections).  
Regarding claim 9, Knapp and Corsette teach the water jet as claimed in claim 7, wherein the second conduit includes three tapered sections (Knapp in combination with Corsette teach a plurality of second conduits, one that corresponds to each first conduit 14 of Knapp, therefore they teach the second conduit having three tapered sections).  
Regarding claim 10, Knapp and Corsette teach the water jet as claimed in claim 7, wherein the second conduit has at least one section tapering inward (as seen in Fig 6 of Corsette). However, they do not teach the taper section at an angle of 10° from the central vertical axis.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to angle the tapered section at 10°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. It was held in In re Allen that it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II A). In this case, Knapp and Corsette disclose everything else in the claim, as such, it would be obvious to one of ordinary skill in the art to find an optimal angle for the water jet depending on its intended purpose. Furthermore, Applicant disclosed in paragraph 0048 that a 10° angle is not meant to be limiting and the degree of tapering could be less or more depending on the requirements of the user.

Claims 11-12, 14-17 and 19-21 are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Knapp (U.S. 6,270,022) in view of Corsette (U.S. 4,738,398) and Zhou et al (U.S. 2016/0325291).
Regarding claim 11, Knapp teaches a showerhead (seen in Fig 1) for producing highly aerated foamy water (based on Applicant’s own disclosure highly aerated foam is produced by introducing air into the stream of water prior to being emitted from the water jet, which causes entrained air bubbles to aerate the water, as disclosed in Pars 0009 and 0074; Since Knapp works in the same way, by trapping air into the stream of water prior to being emitted, as discussed in the abstract, Knapp is deemed capable of producing highly aerated foamy water), wherein the showerhead includes an array of outlets (plurality of outlets 17) includes a plurality of water jets (17 form water jets, as disclosed in abstract), wherein at least one water jet includes: a water passage (12); an air passage (19); an outlet for the highly aerated foamy water (downstream end of 17); a first conduit (defined by all conduits 14) linking the water passage through the air passage (14 links water coming from water passage 12 to the air passage 19, as seen in Fig 1); a second conduit (defined by all conduits 17) linking the air passage to the outlet (as seen in Fig 1), wherein the first conduit tapers outwardly from a central vertical axis along a portion of its length in a downstream direction (as seen in Fig 1, the first conduit 14 tapers outwardly in a downstream direction). However, Knapp does not teach a plurality of outlets defining a first array and a second array; and the second conduit tapers inwardly toward a central vertical axis along a portion of its length in a downstream direction. 
Zhou teaches a showerhead that includes a plurality of outlets defining a first array and a second array (as seen in Figs 1-4, face cover 121 defines at least two different arrays). 
Knapp and Zhou are analogous art because both of them teach showerhead devices.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knapp to incorporate the teachings of Zhou to provide the shower head with two nozzle arrays in order to allow for different spraying patterns to be available to the user. This is a common desired feature of shower heads. 
Regarding the second conduit, Corsette teaches a sprayer (Fig 6) that combines liquid with air wherein a second conduit (27) linking an air passage (26) to an outlet (as seen in Fig 6), wherein the second conduit (27) tapers inwardly toward a central vertical axis along a portion of its length in a downstream direction (as seen in Fig 6).  
Knapp and Corsette are analogous art because both of them teach devices in which air is introduced in the middle of a stream of fluid in order to aerate such fluid (as seen in Fig 1 of Knapp and Fig 6 of Corsette).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knapp to incorporate the teachings of Corsette to provide the shower head with a second conduit that tapers inwardly toward a central vertical axis along a portion of its length in a downstream direction because this configuration results in finer and more consistent particle break-up which aids in mixing air with liquid, as disclosed in col 4, lines 20-37 of Corsette.  
claim 12, Knapp, Corsette and Zhou teach the showerhead as claimed in claim 11, wherein the showerhead includes a handle (handle defined upstream of body 10).  
Regarding claim 14, Knapp, Corsette and Zhou teach the showerhead as claimed in claim 11, wherein the first array and the second array is communicative with a supply of water (supply of water comes in through handle 111 of Zhou and feeds both arrays), wherein the supply of water is at least partially regulated by a switch (button 210 of Zhou) on the handle (as seen in Figs 1-4 of Zhou).  
Regarding claim 15, Knapp, Corsette and Zhou teach the showerhead as claimed in claim 11, wherein the water passage is communicative with the plurality of water jets (as seen in Fig 1 of Knapp, the water passage communicates with all of the water jets).  
Regarding claim 16, Knapp, Corsette and Zhou teach the showerhead as claimed in claim 11, wherein the air passage is communicative with the plurality of water jets (as seen in Fig 1 of Knapp, the air passage communicates with all of the water jets).    
Regarding claim 17, Knapp, Corsette and Zhou teach the showerhead as claimed in claim 11, wherein the air passage includes internal ducting (Knapp - entrance of 19 is in the shape of a duct) to one or more apertures positioned about an exterior surface of the showerhead (entrance of 19 is positioned on the outside of the showerhead).  
Regarding claim 19, Knapp, Corsette and Zhou teach the showerhead as claimed in claim 11, wherein the waterjet is configured so that water exiting the outlet is already aerated (as seen in Fig 1 of Knapp, the water at outlet 17 has already been aerated by air chamber 20), and wherein there are a plurality of second outlets in addition to the outlet, arrayed adjacent the outlet (there is a plurality of outlets 17, as seen in Fig 1).  
claim 20, Knapp, Corsette and Zhou teach the showerhead as claimed in claim 11, wherein the showerhead includes a handle (111 of Zhou), and wherein the first array and the second array are arrayed about an axis (central axis of showerhead, as seen in Fig 1 and 2 of Zhou) and an outlet of the first array and/or the second array establish a distal most component of a spray outlet area of the showerhead relative to direction along the axis (as seen in Fig 2 of Zhou, the spray arrays extend in a distal most manner from the showerhead).  
Regarding claim 21, Knapp, Corsette and Zhou teach the showerhead as claimed in claim 11, wherein the showerhead is configured to aerate water prior to leaving the outlet (as seen in Fig 1 of Knapp, outlets 17 include aerated water from air chamber 20), and wherein there are a plurality of second outlets in addition to the outlet, arrayed adjacent the outlet (as seen in Fig 1 of Knapp, there a plurality of outlets 17). 


    PNG
    media_image1.png
    334
    816
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive.

Applicant also argues that it would not be obvious to combine Knapp with Corsette because the device of Corsette requires a return loop for the air to be circulated to back around the baffle plate. Examiner notes that the device of Corsette generates a low pressure that draws air into the stream and recirculates some of that air; Knapp also teaches the same phenomena, although not recirculated, air is drawn into the showerhead through air intake 19 nonetheless. Therefore, in combination, the modification in view of Corsette would work properly because the air is being fed to that low pressure area which draws the air into the water stream.  In other words, the device of Corsette needs a constant source of air in order to work properly. In the combination of Knapp and Corsette, that source of air is provided by the air intake 19 of Knapp. Thus, the combination would work properly and one of ordinary skill would look to the teachings of Corsette to improve the device by providing finer and more consistent particle break-up which aids in mixing air with liquid (as disclosed in col 4, lines 20-37 of Corsette).
Lastly, Applicant further argues that Knapp and Corsette are not analogous, and that one of ordinary skill in the art would not look to Corsette to modify Knapp. Examiner 
Examiner asserts that all pending claims are properly rejected in view of the cited prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752


/VIET LE/             Primary Examiner, Art Unit 3752